Case: 22-30267      Document: 00516558585         Page: 1    Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 22-30267
                                Summary Calendar                             FILED
                                                                     November 28, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Johnny Lee Henderson, Jr.,
                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:21-CR-99-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Johnny Lee Henderson, Jr., appeals the 188-month within-guidelines
   sentence imposed after he pleaded guilty to enticement of a minor to engage
   in sexual activity. He asserts that his sentence is substantively unreasonable.
   Specifically, he contends that his being a father, employment history, and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30267     Document: 00516558585          Page: 2     Date Filed: 11/28/2022




                                   No. 22-30267


   intention to be a productive member of society should have been given more
   weight than his lengthy criminal history.
          After United States v. Booker, 543 U.S. 220 (2005), we review
   sentences for reasonableness. Gall v. United States, 552 U.S. 38, 46 (2007).
   We first examine whether the district court committed any significant
   procedural error. Id. at 51. If the district court’s decision is procedurally
   sound, we will then typically consider the substantive reasonableness of the
   sentence under an abuse-of-discretion standard.          Id.; United States v.
   Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). Henderson’s within-
   guidelines sentence is entitled to a presumption of reasonableness. See
   United States v. Rashad, 687 F.3d 637, 644 (5th Cir. 2012). Henderson’s
   general disagreement with the propriety of his sentence and the district
   court’s weighing of the 18 U.S.C. § 3553(a) factors does not rebut that
   presumption.    See United States v. Rita, 551 F.3d 338, 3602 (2007).
   Consequently, the judgment of the district court is AFFIRMED.




                                         2